Citation Nr: 0614020	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1965 to 
May 1967.  

This matter originated from the appeal of a December 1998 
rating decision of the Department of Veterans Affairs (VA), 
Chicago, Illinois Regional Office (RO) that, inter alia, 
denied the claim of entitlement to service connection for 
hemorrhoids.  

When this matter last came before the Board of Veterans' 
Appeals (Board) in March 2005, it was remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development and readjudication.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued by the AMC in September 
2005, and the case was returned to the Board for a final 
decision.

In a December 2004 deferred rating decision, it was noted 
that there are additional claims that have not been 
adjudicated.  These include entitlement to an earlier 
effective date for the grant of service connection for 
hearing loss, and entitlement to service connection for post-
traumatic stress disorder.  These matters are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  There is credible evidence of hemorrhoids in service, and 
the evidence is in equipoise as to whether the veteran's 
current hemorrhoids are related to service.  


CONCLUSION OF LAW

Service connection for hemorrhoids is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hemorrhoids.  He contends that they are related to service.  
Specifically, he states that he had hemorrhoids in service 
that were treated in a field hospital contemporaneous with 
the treatment of another disability.  He alleges that this 
treatment occurred during a period of his service when he was 
in combat, and this may explain why there was no 
documentation of that treatment.  He argues that his current 
hemorrhoids are related to those that developed during 
service.  He states that service connection should be granted 
accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will be briefly 
set forth.  Finally, the Board will analyze the veteran's 
claim.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection, and obtained the 
veteran's service medical records, and all private and VA 
treatment records that were identified by the veteran.  The 
veteran was also provided with a VA examination in May 2004, 
as well as hearings before the RO and the Board to assist in 
the development of his claim.  In view of the fact that this 
decision is a complete grant of benefits sought on appeal, 
further notification and development pursuant to the VCAA is 
not required.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background & Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed hemorrhoids.  It is noted 
that outpatient treatment records in April 1998, dated just 
prior to the veteran's filing of the current claim, document 
the presence of hemorrhoids.  VA medical records dated in 
February 1999 document the presence of pain in the rectum 
thought to be due to hemorrhoids.  Outpatient treatment 
records dated in August 2002 document the treatment of the 
veteran for what was found to be hemorrhoids.  Further, upon 
VA examination in May 2004, an anoscopy revealed hemorrhoidal 
cushions without irritation or inflammation present.  
Finally, the most recent VA outpatient treatment records in 
the claims file, dated in October 2004, indicate that the 
veteran's "current medical problems" include hemorrhoids.  
It may be conceded, therefore, that the veteran currently has 
hemorrhoids, in satisfaction of the first element in the 
Hickson analysis.  

The next question for consideration is whether there is 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of hemorrhoids.  In 
that regard, service medical records provide no indication of 
the treatment of the veteran for hemorrhoids.  Although there 
is no evidence showing complaint, treatment, or diagnosis in 
service for the claimed disorder, there is evidence 
establishing that the veteran was engaged in combat.  
Specifically, his service medical records document that he 
was wounded in action from a grenade fragment in October 1966 
while serving in the Republic of Vietnam during the Vietnam 
War era.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2005).  

The veteran has presented both written and oral testimony to 
the effect that he had hemorrhoids in service that were 
treated in a field hospital contemporaneous with the 
treatment of another disability that was documented.  He 
alleges that this treatment occurred during a period of his 
service when he was in combat.  The veteran's testimony 
regarding his treatment for hemorrhoids in service is deemed 
credible.  Moreover, based upon the veteran's status as a 
participant in combat, his lay evidence of the inservice 
incurrence of hemorrhoids are accepted as consistent with the 
circumstances of his service.  Hickson elements (1) and (2) 
are accordingly met.  

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

The question for consideration under the Hickson analysis is 
whether there is medical evidence of a nexus between an in-
service injury or disease and the current disability.  In 
other words, is there competent medical evidence showing that 
the veteran's current hemorrhoids disability is related to 
the hemorrhoids that he reported that he experienced during 
his period of combat-related service.  With respect to 
Hickson element (3), medical nexus evidence, the Board finds 
that the evidence is in equipoise as to the question of 
whether the current hemorrhoids disorder is etiologically 
related to the in-service disorder.  

Specifically, the Board first recognizes the report of a VA 
rectum and anus examination that was conducted in May 2004 
for the specific purpose of determining whether the veteran's 
current hemorrhoids could be related to an in-service disease 
or injury.  Significantly, following the examination of the 
veteran and a review of the claims file, it was the opinion 
of the examiner that it is at least as likely as not that the 
pruritis ani and anal or rectal pain was secondary to the 
"service-connected hemorrhoids and hemorrhoidectomy."  
Essentially, the examiner could not disassociate the 
veteran's current hemorrhoid disorder and its symptoms from 
service.  

It is acknowledged that the examiner was asked by the Board 
in the March 2005 remand, to clarify his opinion regarding 
the etiology of the veteran's hemorrhoids.  In a supplemental 
opinion dated in April 2005, the same VA examiner who had 
conducted the May 2004 VA examination, concluded that there 
was no documented evidence that the veteran had a 
hemorrhoidectomy in service.  This addendum opinion, however, 
did not discount the salient fact that has been conceded by 
virtue of the provisions inherent in 38 U.S.C.A. § 1154(b); 
namely, that the veteran had hemorrhoids in service.  Thus, 
the addendum opinion offered in April 2005 does not discount 
the likelihood that the veteran's current hemorrhoids are 
related to a disease or injury of service origin.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written and oral statements, and the statements of 
the veteran's representative.  In this case, the Board must 
find that competent medical evidence or opinion has been 
entered into the record which links or relates hemorrhoids to 
the veteran's period of active service.  The evidence also 
shows, however, that the veteran's hemorrhoids were not shown 
upon separation from service nor were they shown upon initial 
VA examination in 1967.  In fact, the first manifestation of 
post-service hemorrhoids was not until 1993.  

Notwithstanding, based upon the foregoing analysis, the Board 
finds that the evidence in this case is in equipoise as to 
the question of whether the veteran's hemorrhoids are related 
to service.  Essentially, the three elements outlined in 
Hickson have been satisfied to the hemorrhoid disability.  On 
the other hand, the objective evidence also suggests that the 
contrary may be true.  It is concluded that there is an 
approximate balance of the evidence for the claim of 
entitlement to service connection for hemorrhoids.  As the 
evidence is in equipoise, service connection for the claimed 
disorder must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to service connection for hemorrhoids is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


